AO 245B (Rev. 09/19)
                          Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 1 of 13
                       Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                         v.                                               )
                                                                          )
                       Kaitlyn E. Slicker                                 )      Case Number:             19 CR 00002 (KMK)
                                                                          )      USM Number:              86429-054
                                                                          )
                                                                          )                 Joseph A. Vita, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)         1, 2, 3 and 4
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                    Offense Ended
21 USC 846                        Conspiracy to Distribute and Possess with Intent to Distribute Crack 4/11/2018
21 USC 841(b)(l)(A)
21 USC 846                        Conspiracy to Distribute and Possess with Intent to Distribute            12/2018              2
21 USC 841(b)(l)(E)               Suboxone
18 USC 1951                       Hobbs Act Robbery                                                         1/8/2012             3

       The defendant is sentenced as provided in pages 2 through         _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       all open or pending                    Dis       X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M . Karas, U. S.D.J.
                                                                         Name and Title of Judge



                                                                         Date
                         Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 2 of 13
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                                            Judgment-Page _   2_       of   8
DEFENDANT:                  Kaitlyn E. Slicker
CASE NUMBER:                19 CR 00002 (KMK)

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section                  Nature of Offense                                      Offense Ended              Count
18 USC 924(c)( l)(A)(ii)         Aiding and Abetting the Use, Carrying, and             1/8/2012                   4
                                 Possession of a Fireann in Furtherance of a Crime of
                                 Violence
                              Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 3 of 13
   AO 245B (Rev. 09/19) Judgment in Criminal Case
- - - - - - -- ~,heet-2.-lmpFisonmen

                                                                                                        Judgment - Page _3_   _   of   ~ 8 _ __
     DEFENDANT:                    Kaitlyn E. Slicker
     CASE NUMBER:                  19 CR 00002 (KMK)

                                                              IMPRISONMENT
               The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
     total term of:

     time served for all Counts. The Defendant has been advised of her right to appeal.



           D The court makes the following recommendations to the Bureau of Prisons:




           D The defendant is remanded to the custody of the United States Marshal.

           D The defendant shall surrender to the United States Marshal for this district:
               D at      - - - - - - -- - -
                                                     D a.m.       D p.m.       on

               D as notified by the United States Marshal.

           D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                D before 2 p.m. on
                D as notified by the United States Marshal.
                D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
      I have executed this judgment as follows:




                Defendant delivered on                                                       to

      at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                                      UNITED STATES MARSHAL



                                                                              By - - - - - - - - , - -=-c===-===--c=c-=::-:-:-:-=-=-:-:----- - - - -
                                                                                                  DEPUTY UNITED STATES MARSHAL
                          Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 4 of 13
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet-3-- -Supervised-Releas
                                                                                                       Judgment-Page _ _4_     of       8
DEFENDANT:                    Kaitlyn E. Slicker
CASE NUMBER:                  19 CR 00002 (KMK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



5 years of supervised release; 5 years for Counts 1 and 4, 3 years for Counts 2 and 3 with all terms to run
concurrently




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             0 The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     O You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    0 You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                              Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 5 of 13
   AO 245B (Rev. 09/19)     Judgment in a Criminal Case
- - - - - -- --             Sheet-3-A~-Supervised-Releas:e-- - - - - - - - --        -   - --   - - --      -----------------
                                                                                                     Judgment-Page         5        of - - - ~8 _ __
     DEFENDANT:                    Kaitlyn E. Slicker
     CASE NUMBER:                   19 CR 00002 (K.MK)

                                           ST AND ARD CONDITIONS OF SUPERVISION
     As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
     because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
     officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

     1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
            release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
            frame.
     2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
            when you must report to the probation officer, and you must report to the probation officer as instructed.
     3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
            court or the probation officer.
     4.     You must answer truthfully the questions asked by your probation officer.
     5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
            arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
            the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
            hours of becoming aware ofa change or expected change.
     6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
            take any items prohibited by the conditions of your supervision that he or she observes in plain view.
     7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
            doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
            you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
            responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
            days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
            becoming aware of a change or expected change.
     8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
            convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
            probation officer.
     9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
     10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
            designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
     11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
            first getting the permission of the court.
     12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
            require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
            person and confirm that you have notified the person about the risk.
     13.    You must follow the instructions of the probation officer related to the conditions of supervision.



     U.S. Probation Office Use Only
     A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
     judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
     Release Conditions, available at: www.uscourts.gov.

                                                                                                                Date _ _ _ _ _ _ _ _ _ _ __
     Defendant's Signature
AO 245B (Rev. 09/19)     Casein 7:19-cr-00002-KMK
                       Judgment  a Criminal Case      Document 56 Filed 04/15/20 Page 6 of 13
                       Sheet 3D- Supervised Release
                                                                                Judgment-Page - ~6-   of   8
DEFENDANT:                Kaitlyn E. Slicker
CASE NUMBER:              19 CR 00002 (KMK.)

                                    SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit her person, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
The Defendant will participate in an out-patient treatment program at the discretion of the Probation
Officer, which program may include testmg to determine whether the Defendant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer, based on ability to pay or availability of the third-party payment.
AO 245B (Rev. 09/19)       Case
                        Judgment  in a7:19-cr-00002-KMK
                                      Criminal Case             Document 56 Filed 04/15/20 Page 7 of 13
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                    Judgment - Page ~7 _ __    of   =
                                                                                                                                    8_   _ _ __
 DEFENDANT:                        Kaitlyn E. Slicker
 CASE NUMBER:                      19 CR 00002 (KMK)
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment            Restitution                                   AV AA Assessment*           JVT A Assessment**
 TOTALS                $ 400.00            $                      $                      $                           $



 0    The determination ofrestitution is deferred until
                                                        -----
                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned ,ea~ent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664<_1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                              Total Loss***                      Restitution Ordered                  Priority or Percentage




 TOTALS                               $                                     $ _ _ _ _ _ _ _ _ __



 O     Restitution amount ordered pursuant to plea agreement $

 O     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 O     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        O the interest requirement is waived for the         O fine     D restitution.
        O the interest requirement for the        O   fine      O restitution is modified as follows:

  * Amy Vicky and AndJ'. Child Pornography Victim Assistance Act of 2018 , Pub. L. No. 115-299.
  ** J\1~ti~~ f9r Vi~tim~9t Trnffickinp; Act of2015, Pub. L. No . 114-22.                               .                        .
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)      Case
                       Judgment  in a7:19-cr-00002-KMK
                                     Criminal Case                  Document 56 Filed 04/15/20 Page 8 of 13
                       Sheet 6 - Schedule of Payments

                                                                                                                                        of   -8---
 DEFENDANT:                 Kaitlyn E. Slicker
 CASE NUMBER:                19 CR 00002 {KMK)

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X    Lump sum payment of$          400.00                due immediately, balance due

            •     not later than                                     , or
            •     in accordance with    •    C,    •    D,      •     E, or     D F below; or
 B     •    Payment to begin immediately (may be combined with                • c,      •   D,or     D F below); or

 C     D Payment in equal          _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ __ _ over a period of
                          (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within      _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penall:ies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number                                                                                                         Corresponding Payee,
       Defendant and Co-Defendant Names                                                     Joint and Several
       (including defendant number)                          Total Amount                        Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture attached.


  Pa}'1:1ents shall be applied in the followin order: ~ 1/ assessment1 (2) restitution princi,pal1 \3), ~estitution interest, \ 4l AV. AA assessment,
                                                0
  (5) fine P.rincipal, (6) fine interest, (7) community restitut{on, (8) NTA assessment,      (9J
                                                                                                penalties, and  06J    costs, mcludmg cost of
  prosecut10n and court costs.
            Case 7:19-cr-00002-JFK Document 54-1 Filed 03/23/20 Page 1 of 5
            Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 9 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X


UNITED STATES OF AMERICA
                                                              PRELIMINARY ORDER OF
                   - v. -                                     FORFEITURE /
                                                              MONEY JUDGMENT
KAITLYN E. SLICKER,
                                                              Sl 19 Cr. 002 (KMK )
                               Defendant.

                                                     X


                   WHEREAS, on or about March 13, 2019, Kaitlyn E. Slicker

(the "defendant"), was charged in a Superseding Indictment, Sl 19

Cr.    002        (KMK)    (the "Indictment"),           with conspiracy to distribute

and possess with intent to distribute a controlled substance,                                 in

violation           of    Title     21,   United    States      Code,     Sections    846    and

841   (b)   (1)   (A)     ("Count     One"),    conspiracy        to    to   distribute      and

possess           with    intent     to   distribute      a    controlled      substance,     in

violation           of    Title     21,   United    States      Code,     Sections    846    and

841 (b) (1) (E)           ("Count Two");       Hobbs Act       robbery,      in violation of

Title 18,          United States Code,          Section 1951           ( "Count Three") ,    and

aiding and abetting the use, carrying, and possession of a firearm

in furtherance of a crime of violence,                         in violation of Title 18,

United States Code, Section 924 (c)                      ("Count Four");

                   WHEREAS, the Indictment included forfeiture allegations

as to Counts One through Three,                    seeking forfeiture to the United

States,       pursuant to Title 21,                United States Code,          Section 8 53,

Title 18, United State code, Section 981 (a ) (i) (C ) , and                         Title   ~~'
         Case 7:19-cr-00002-JFK Document 54-1 Filed 03/23/20 Page 2 of 5
         Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 10 of 13



United     States     Code,    Section      2461,         of    any    and        all    property

constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of said offenses and any and all property

used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of, said offenses, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said offenses

that the defendant personally obtained;

             WHEREAS, on or about March 13, 2019, the defendant pled

guilty to Counts One through Four,                    pursuant to a plea agreement

with the Government, wherein the defendant admitted the forfeiture

allegations with respect to Counts One through Three and agreed to

forfeit a sum of money equal to $83,633 in United States currency,

representing        proceeds       traceable         to     the      commission          of   said

offenses; and

             WHEREAS,       on March      16,       2019,      the   Court    sentenced the

defendant,      and       stated    its   intention            to    impose       an    order   of

forfeiture      in the amount of $ 8 3, 633                 in United States currency

representing        the    amount    of   proceeds          traceable        to    the    offense

charged in Counts One through Three of the Indictment that the

defendant personally obtained;




                                                2
      Case 7:19-cr-00002-JFK Document 54-1 Filed 03/23/20 Page 3 of 5
      Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 11 of 13



             IT IS HEREBY ORDERED that:

             1.      As a result of the offenses charged in Counts One

through    Three     of     the    Indictment,             to    which   the    defendant       pled

guilty, a money judgment in the amount of $83,633 in United States

currency     (the        "Money    Judgment"),             representing         the   amount      of

proceeds traceable to the offense charged in Count One of the

Indictment        that     the    defendant          personally          obtained,      shall     be

entered against the defendant.

             2.      Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal   Procedure,            this   Preliminary Order                of    Forfeiture/Money

Judgment is final as to the defendant,                             Kaitlyn E.     Slicker,       and

shall be deemed part of the sentence of the defendant, and shall

be included in the judgment of conviction therewith.

             3.      All    payments        on       the        outstanding     money   judgment

shall be made by postal money order, bank or certified check, made

payable,   in this instance,              to the United States Marshals Service,

and delivered by mail              to     the    United States Attorney's                Office,

Southern     District        of     New    York,           Attn:     Money     Laundering        and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

             4.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture
                                                 3
        Case 7:19-cr-00002-JFK Document 54-1 Filed 03/23/20 Page 4 of 5
        Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 12 of 13



Fund,      and    the    United       States    shall    have     clear    title   to     such

forfeited property.

                 5.     Pursuant to Title 21,            United States Code,         Section

853 (p),    the United States              is   authorized to         seek forfeiture       of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.     Pursuant to Rule 32. 2 (b) ( 3) of the Federal Rules of

Criminal         Procedure,       the     United      States    Attorney's       Office     is

authorized to conduct any discovery needed to identify, locate or

dispose          of     forfeitable         property,          including     depositions,

interrogatories,              requests    for   production       of   documents    and     the

issuance of subpoenas.

                 7.     The Court shall retain jurisdiction to enforce this

Preliminary Order of Forfeiture/Money Judgment, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal

Procedure.

                 8.     The     Clerk     of    the     Court    shall     forward       three

certified copies              of this     Preliminary Order of            Forfeiture/Money

Judgment to Assistant United States Attorney Alexander J. Wilson,

Co-Chief         of   the     Money      Laundering     and     Transnational      Criminal

Enterprises           Unit,     United     States     Attorney's       Office,     One     St.

Andrew's Plaza, New York, New York 10007.



                                                4
      Case 7:19-cr-00002-JFK Document 54-1 Filed 03/23/20 Page 5 of 5
      Case 7:19-cr-00002-KMK Document 56 Filed 04/15/20 Page 13 of 13



          9.    The    signature page of this         Preliminary Order of

Forfeiture/Money      Judgment   may       be   executed   in   one   or   more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.




                                       5
